McMurray,
Presiding Judge, concurring specially.
By order dated January 5, 1998, “the judgment of the Court of Appeals [was] vacated, and the case [was] remanded to the Court of Appeals for reconsideration of the merits of [plaintiff-]petitioner’s appeal in light of [the Supreme Court of Georgia’s] holding in Robinson v. Kroger Co., [268 Ga. 735 (493 SE2d 403)].” Like the majority, I conclude that reversal of the previous grant of summary judgment is mandated by the Supreme Court of Georgia’s recent decision, but not because of policy statements about the burden of proof. Rather, this result is mandated by the holdings of Robinson, whereby the Supreme Court of Georgia “disapprove^] of the appellate decisions which hold as a matter of law that an invitee’s failure to see before falling the hazard which caused the invitee to fall constitutes a failure to exercise ordinary care. [The Supreme Court of Georgia also took] issue with the Court of Appeals’ holding . . . that an invitee fails to exercise ordinary care for personal safety as a matter of law when the invitee admits she failed to look at the location where she subsequently placed her foot.” Robinson v. Kroger Co., 268 Ga. 735 (1), 743, supra. Consequently, I adhere to my original view that, “[b]ased on the record before us, a jury would be authorized to conclude that the fact the wall and outside handrail attached to it did not continue down the final five steps to the ground floor (coupled with the darkness of the area and other patrons also falling that night) amounted to a hazardous condition on the premises, and such condition, while static, was not patent due to the very, very dark conditions of the theater. Consequently, defendants have, in my judgment, failed to establish the non-existence of every material fact. Moreover, plaintiff testified she used the rail to guide herself along the dimly lit staircase. ‘This testimony is some evidence that (plaintiff) exercised reasonable care for (her) own safety (in descending the Grand Staircase). (Cit.) The evidence thus did not demand a finding that (plaintiff) failed to exercise reasonable care, ((cit.)); OCGA § 9-11-50, and the (trial court) erred (in granting defendants’ motion for summary judgment).’ Barentine v. Kroger Co., 264 Ga. 224, 225 (443 SE2d 485).” Aggeles v. Theater of the Stars, 227 Ga. App. 227, 231 (1) (488 SE2d 724) (McMurray, P. J., and Eldridge, J, dissenting).
*60I am authorized to state that Judge Eldridge joins in this special concurrence.